


110 HR 7004 IH: Federal Youth Coordination Act

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7004
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. Yarmuth
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Tom Osborne Federal Youth Coordination Act
		  to create the White House Office of National Youth Policy to ensure the
		  coordination and effectiveness of services to youth, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Youth Coordination Act of
			 2008.
		2.Amendment of the
			 Tom Osborne Federal Youth Coordination ActTitle VIII of the Older Americans Act
			 Amendments of 2006 is amended to read as follows:
			
				VIIIWhite House
				Office of National Youth Policy
					801.Short
				titleThis title may be cited
				as the Federal Youth Coordination Act
				of 2008.
					802.DefinitionsIn this title the following definitions
				apply:
						(1)The term Director means the
				Director of the White House Office of National Youth Policy.
						(2)The term
				disadvantaged youth means youth whom the Director
				determines—
							(A)are economically
				disadvantaged;
							(B)are not in school and do not have a high
				school diploma or equivalent, or are at risk of leaving high school without a
				high school diploma or equivalent;
							(C)were previously or
				are currently in, or are exiting out of, foster care;
							(D)have limited English proficiency;
							(E)are homeless or
				have run away from home;
							(F)are juvenile
				offenders or are at risk of delinquency;
							(G)have a mental or physical
				disability;
							(H)are the child of
				an incarcerated parent; or
							(I)possess a
				characteristic the Director determines to be indicative of disadvantage.
							(3)The term diversity includes
				socioeconomic, racial, age, and geographic diversity.
						(4)The term nongovernmental
				entities means private organizations with experience or expertise in
				issues related to positive youth development, particularly with respect to
				disadvantaged youth, such as a foundation, corporation, educational
				institution, or nonprofit organization, including a faith-based nonprofit
				organization, with such experience or expertise.
						(5)The term
				State means each of the 50 States, the District of Columbia, the
				Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the
				Commonwealth of the Northern Mariana Islands.
						(6)The term State Youth Advisory
				Board means an association of youth, particularly disadvantaged youth,
				within State government, such as a youth council, that advises elected
				officials with respect to the effective development and implementation of youth
				services and assists the National Youth Advisory Board described in section 807
				to solicit the views and perspectives of youth, particularly disadvantaged
				youth, with respect to youth services.
						(7)The term
				State Youth Services Coordinating Entity means an interagency
				coordinating organization within State government, such as a children’s cabinet
				or children’s council, that develops and implements a comprehensive plan to
				improve outcomes for youth, particularly disadvantaged youth, with contents
				similar to those of the National Youth Strategy described in section 805, and
				coordinates youth services in the State, and may be composed of the State’s
				chief executive, the heads of the State’s departments and agencies responsible
				for youth services, and private parties, including youth.
						(8)The term
				youth means individuals younger than 24 years of age and
				individuals older than 24 years of age if the Director determines the
				individuals older than 24 years of age to be at risk of not achieving
				productive adulthood.
						(9)The term youth services means
				programs, resources, supports, and opportunities determined by the Director to
				be intended to improve outcomes for youth, particularly disadvantaged
				youth.
						803.White House
				Office of National Youth Policy
						(a)Establishment of
				OfficeThere is established
				in the Executive Office of the President the White House Office of National
				Youth Policy (hereinafter referred to in this title as the
				Office), which shall—
							(1)develop,
				coordinate, promulgate, oversee the implementation of, and evaluate the
				National Youth Strategy to maximize the efficiency and effectiveness of youth
				services;
							(2)review and make
				recommendations with respect to the budgets for Federal youth services to
				ensure the adequacy of those budgets;
							(3)coordinate the
				youth services provided by Federal departments and agencies and coordinate
				Federal interagency youth services;
							(4)consult, coordinate with, facilitate joint
				efforts among, and support State, local, and tribal governments,
				nongovernmental entities, and youth, particularly disadvantaged youth, with
				respect to improving youth services; and
							(5)make grants and
				provide training and technical assistance under section 808 to States to
				support State Youth Services Coordinating Entities and State Youth Advisory
				Boards.
							(b)DirectorThere
				shall be a Director who shall head the Office and who shall hold the same rank
				and status as the head of an executive department listed in section 101 of
				title 5, United States Code.
						(c)Access by
				CongressThe location of the Office in the Executive Office of
				the President shall not be construed as affecting access by Congress, or any
				committee of the House of Representatives or the Senate, to any—
							(1)information,
				document, or study in the possession of, or conducted by or at the direction
				of, the Director; or
							(2)personnel of the
				Office.
							(d)Office Gift
				Fund
							(1)EstablishmentThere is established in the Treasury of the
				United States a fund for the receipt of gifts, both real and personal, for the
				purpose of aiding or facilitating the work of the Office.
							(2)ContributionsThe
				Office may accept, hold, and administer contributions to the Fund.
							(3)Use of amounts
				depositedAmounts deposited in the Fund are authorized to be
				appropriated, to remain available until expended, for authorized purposes at
				the discretion of the Director.
							804.Appointment and
				duties of the Director
						(a)Appointment
							(1)In
				generalThe President shall appoint the Director, by and with the
				advice and consent of the Senate. The Director shall serve at the pleasure of
				the President.
							(2)Prohibitions
								(A)Other
				positionsNo person shall
				serve as Director while serving in any other position in the Federal Government
				or while employed in a full-time position outside of the Federal
				Government.
								(B)Political
				campaigningThe Director may not participate in election campaign
				activities, except that the Director is not prohibited by this subparagraph
				from making contributions to individual candidates.
								(b)ResponsibilitiesThe
				Director shall—
							(1)assist the President to establish policies,
				goals, objectives, and priorities with respect to youth, particularly
				disadvantaged youth, and to maximize the efficiency and effectiveness of youth
				services;
							(2)work with Federal
				departments and agencies providing youth services to strengthen the
				coordination of youth services in order to maximize the access of youth,
				particularly disadvantaged youth, to youth services, strengthen the impact of
				youth services, and meet the comprehensive needs of youth, particularly
				disadvantaged youth;
							(3)coordinate and
				oversee the development, coordination, implementation, and evaluation of the
				National Youth Strategy;
							(4)promulgate the
				National Youth Strategy, ensuring its wide availability to government officials
				and the public;
							(5)make such
				recommendations to the President as the Director determines are appropriate
				with respect to the organization, management, and budgets of Federal
				departments and agencies providing youth services, including changes in the
				allocation of personnel to and within those departments and agencies to
				implement the policies, goals, objectives, and priorities established under
				paragraph (1) and the National Youth Strategy;
							(6)consult, coordinate with, facilitate joint
				efforts among, and support State, local, and tribal governments,
				nongovernmental entities, and youth, particularly disadvantaged youth, with
				respect to improving youth services;
							(7)appear before duly
				constituted committees and subcommittees of the House of Representatives and of
				the Senate to represent the policies of the President related to youth and
				serve as the spokesperson of the President, if the President determines it
				appropriate, on issues related to youth, particularly disadvantaged youth, and
				the National Youth Strategy;
							(8)submit an annual report to Congress
				detailing how the Director has consulted and coordinated with the National
				Youth Development Council described in section 806, the National Youth Advisory
				Board, State, local, and tribal governments, nongovernmental entities, and
				youth, particularly disadvantaged youth; and
							(9)ensure the Office
				meets each of its responsibilities under this title.
							(c)Budget Review
				and Recommendations
							(1)Review of Budget
				RequestsEach department or
				agency of the Federal Government providing youth services shall transmit each
				year to the Director a copy of the proposed budget request of that department
				or agency with respect to youth services at a time not later than that
				department or agency’s submitting of such budget request to the Office of
				Management and Budget for preparation of the budget of the President submitted
				to Congress under section 1105(a) of title 31, United States Code. The proposed
				budget request shall be transmitted to the Director in such form as the
				Director, in consultation with the Office of Management and Budget, determines
				appropriate.
							(2)Recommendations
				with respect to Budget RequestsAfter the receipt of proposed budget
				requests pursuant to paragraph (1), the Director shall provide budget
				recommendations with respect to Federal youth services to the Director of the
				Office of Management and Budget and to the President at a time that allows such
				recommendations to be incorporated into the budget of the President submitted
				to Congress under section 1105(a) of title 31, United States Code. The
				recommendations shall address funding priorities developed in the National
				Youth Strategy and shall address future fiscal projections as determined by the
				Director.
							(d)Powers of the
				DirectorIn carrying out this title, the Director may—
							(1)select, appoint,
				employ, and fix the compensation of such officers and employees of the Office
				as may be necessary to carry out the functions of the Office under this
				title;
							(2)request the head of a department or agency
				of the Federal Government to place department or agency personnel who are
				engaged in activities with respect to youth, particularly disadvantaged youth,
				on temporary detail to another department or agency in order to implement the
				National Youth Strategy, and the head of such department or agency shall comply
				with such request;
							(3)use for
				administrative purposes, on a reimbursable basis, the available services,
				equipment, personnel, and facilities of Federal, State, local, and tribal
				departments and agencies;
							(4)procure the
				services of experts and consultants in accordance with section 3109 of title 5,
				United States Code, relating to appointments in the Federal Service, at rates
				of compensation for individuals not to exceed the daily equivalent of the rate
				of pay payable under level IV of the Executive Schedule under section 5311 of
				title 5, United States Code;
							(5)accept and use
				gifts and donations of property from Federal, State, local, and tribal
				government departments and agencies, and from nongovernmental entities, as
				authorized in section 803 of this title;
							(6)use the mails in
				the same manner as any other department or agency of the executive branch;
				and
							(7)monitor
				implementation of the National Youth Strategy, including—
								(A)conducting program
				and performance audits and evaluations; and
								(B)requesting
				assistance from the Inspector General of the relevant department or agency in
				such audits and evaluations.
								(e)Personnel
				detailed to the Office
							(1)EvaluationsNotwithstanding any provision of chapter 43
				of title 5, United States Code, the Director shall perform the evaluation of
				the performance of any employee detailed to the Office for the purposes of the
				applicable performance appraisal system established under such chapter for any
				rating period, or part thereof, that such employee is detailed to the
				Office.
							(2)Compensation
								(A)Bonus
				paymentsNotwithstanding any
				other provision of law, the Director may provide periodic bonus payments to any
				employee detailed to the Office.
								(B)RestrictionsAn
				amount paid under this paragraph to an employee for any period—
									(i)shall not be
				greater than 20 percent of the basic pay paid or payable to such employee for
				such period; and
									(ii)shall be in
				addition to the basic pay of such employee.
									(3)Aggregate
				amountThe aggregate amount paid during any fiscal year to an
				employee detailed to the Office as basic pay, awards, bonuses, and other
				compensation shall not exceed the annual rate payable at the end of such fiscal
				year for positions at level III of the Executive Schedule under section 5311 of
				title 5, United States Code.
							805.National Youth
				Strategy
						(a)In
				generalNot later than
				February 1 of each year, the Director shall submit to the President and
				Congress and make available to the public a National Youth Strategy
				(hereinafter referred to in this title as the Strategy) that
				shall set forth a comprehensive plan for that year to improve outcomes for
				youth in the United States, particularly disadvantaged youth.
						(b)ProcessIn
				preparing the Strategy, the Director shall actively consult and work in
				coordination with the following:
							(1)The heads of all Federal departments and
				agencies that provide youth services.
							(2)The National Youth
				Development Council.
							(3)The National Youth
				Advisory Board.
							(4)Existing Federal
				interagency efforts related to youth services, such as the Federal Interagency
				Forum on Child and Family Statistics, the Coordinating Council on Juvenile
				Justice and Delinquency Prevention, the Federal Mentoring Council, and the
				Shared Youth Vision.
							(5)State, local, and
				tribal governments, including State Youth Services Coordinating
				Entities.
							(6)Nongovernmental
				entities.
							(7)Youth,
				particularly disadvantaged youth.
							(c)ContentsThe
				Director shall ensure the Strategy meets the following requirements:
							(1)Goals and
				performance measuresThe
				Strategy shall contain comprehensive, research-based goals and quantifiable
				performance measures with respect to youth, particularly disadvantaged youth,
				that shall serve as targets for the year with respect to which the Strategy
				applies.
							(2)Accountability
				for past performance measuresThe Strategy shall contain a report
				on Federal effectiveness with respect to meeting those performance measures set
				by the Strategy for the preceding year, including an evaluation of whether or
				not such performance measures were met and the reasons therefore,
				including—
								(A)the extent of
				coordination between Federal departments and agencies providing youth
				services;
								(B)the extent to
				which the objectives and budgets of Federal departments and agencies providing
				youth services were consistent with the recommendations of the Strategy for the
				preceding year; and
								(C)the efficiency and
				adequacy of Federal programs and policies with respect to youth
				services.
								(3)Reporting on and
				identifying gaps in youth servicesThe Strategy shall contain a
				report on and identify gaps in—
								(A)the educational, social, emotional,
				physical, vocational, and civic development of youth, disaggregated by age,
				race, gender, geographic distribution, population density, socioeconomic
				status, and other target populations determined necessary for inclusion by the
				Director;
								(B)the quality and
				quantity of youth services for the educational, social, emotional, physical,
				vocational, and civic development of youth, disaggregated by age, race, gender,
				geographic distribution, population density, socioeconomic status, and other
				target populations determined necessary for inclusion by the Director;
				and
								(C)the size and
				allocation of Federal resources devoted to supporting the educational, social,
				emotional, physical, vocational, and civic development of youth, disaggregated
				by age, race, gender, geographic distribution, population density,
				socioeconomic status, and other target populations determined necessary for
				inclusion by the Director.
								(4)Coordination
				effortsThe Strategy shall
				contain a report on Federal efforts to consult, coordinate with, facilitate
				joint efforts among, and support State, local, and tribal governments,
				nongovernmental entities, and youth, particularly disadvantaged youth,
				including an evaluation of the effectiveness of those efforts.
							(5)GuidanceThe
				Strategy shall contain research-based guidance for assessing and improving the
				quality of youth services that is responsive to gaps identified in youth
				services.
							(6)Youth views and
				perspectivesThe Strategy shall contain the views and
				perspectives of youth, particularly disadvantaged youth, with respect to youth
				services as prepared by the National Youth Advisory Board in consultation with
				State Youth Advisory Boards and similar local organizations.
							(7)Strategic
				planThe Strategy shall
				contain a plan to achieve the goals and performance measures set for the year
				with respect to which the Strategy applies, including the following:
								(A)Program and budget priorities necessary to
				achieve the performance measures.
								(B)Recommendations
				for improved Federal interagency coordination, such as shared grant application
				processes, grantee reporting requirements, training and technical assistance
				efforts, definitions, recipient eligibility requirements, research, evaluation
				efforts, and data collection, and recommendations for legislative changes
				necessary to achieve such interagency coordination and to facilitate the
				delivery of a comprehensive array of youth services.
								(C)Recommendations
				for improved coordination between the Federal Government and State, local, and
				tribal governments, nongovernmental entities, and youth, particularly
				disadvantaged youth.
								(D)A strategic
				research, innovation, and demonstration agenda to guide the use of Federal
				research spending with respect to youth, particularly disadvantaged
				youth.
								(8)Additional
				reportsThe Strategy shall
				contain additional reports the Director determines necessary, such as reports
				on the social and economic costs of youth’s unmet potential, international
				comparisons of youth services and outcomes, or the status of the workforce
				providing youth services and the extent to which such workforce is strong,
				stable, and supported.
							806.Coordination with
				Federal departments and agencies
						(a)Federal
				department and agency cooperationEach department or agency of the Federal
				Government providing youth services shall—
							(1)cooperate with the
				efforts of the Director under this title;
							(2)provide such
				assistance, statistics, studies, reports, information, and advice as the
				Director may request, to the extent permitted by law;
							(3)adjust department
				or agency staff job descriptions and performance measures to support
				collaboration and implementation of the Strategy; and
							(4)assign department
				or agency liaisons to the Office to oversee and implement interagency
				coordination.
							(b)Interagency
				alignmentThe Director, in
				collaboration with the heads of Federal departments and agencies providing
				youth services, shall strengthen the coordination of Federal youth services in
				order to maximize the access of youth, particularly disadvantaged youth, to
				youth services, strengthen the impact of youth services, and meet the
				comprehensive needs of youth, particularly disadvantaged youth, by, where
				appropriate—
							(1)facilitating the
				development of shared grant application processes;
							(2)offering joint
				training and technical assistance efforts;
							(3)improving
				opportunities for youth to maintain services as they transition from systems of
				care;
							(4)aligning—
								(A)grantee reporting
				requirements;
								(B)definitions;
								(C)eligibility
				requirements;
								(D)research;
								(E)evaluation
				efforts; and
								(F)data
				collection;
								(5)making
				recommendations with respect to the legislative changes necessary to achieve
				the interagency alignment and coordination necessary to facilitate the delivery
				of a comprehensive array of youth services; and
							(6)taking other steps
				necessary to improve collaboration between Federal departments and agencies
				providing youth services.
							(c)Joint funding
				and coordination
							(1)In
				generalThe Director, in
				consultation with the heads of Federal departments and agencies, may oversee
				the development and administration of initiatives involving multiple Federal
				departments and agencies, including initiatives that involve the integration of
				funding from different Federal departments and agencies to the extent permitted
				by law.
							(2)Administration
				of fundsWith respect to an initiative that involves the
				integration of funding from different Federal departments and agencies, the
				Federal department or agency principally involved in such an initiative, as
				determined by the Director, may be designated by the Director to act for all
				involved departments or agencies in administering funds for the
				initiative.
							(3)Nongovernmental
				entitiesInitiatives developed under this subsection may involve
				nongovernmental entities.
							(d)National Youth
				Development Council
							(1)EstablishmentThere is established within the Office the
				National Youth Development Council (hereinafter referred to in this title as
				the Council).
							(2)Members and
				termsThe members of the Council shall include—
								(A)the President;
								(B)the
				Director;
								(C)the Attorney
				General;
								(D)the Secretary of
				Agriculture;
								(E)the Secretary of Labor;
								(F)the Secretary of
				Health and Human Services;
								(G)the Secretary of
				Housing and Urban Development;
								(H)the Secretary of
				Education;
								(I)the Secretary of
				the Interior;
								(J)the Secretary of
				Commerce;
								(K)the Secretary of
				Defense;
								(L)the Secretary of
				Homeland Security;
								(M)the Secretary of
				State;
								(N)the Secretary of
				Transportation;
								(O)the Director of the
				Office of National Drug Control Policy;
								(P)the Director of
				the Office of Management and Budget;
								(Q)the Chief
				Executive Officer of the Corporation for National and Community Service;
								(R)the Assistant to
				the President for Domestic Policy;
								(S)the Director of the USA Freedom
				Corps;
								(T)the Director of
				the Office of Faith-based and Community initiatives;
								(U)the Chairman of the
				National Endowment for the Arts;
								(V)the Chairman of
				the National Endowment for the Humanities;
								(W)the Director of
				the Institute of Museum and Library Services;
								(X)the co-chairs of
				the National Youth Advisory Board;
								(Y)other Federal
				officials as directed by the President; and
								(Z)not fewer than
				seven individuals chosen by the President, in consultation with the Director,
				of whom not fewer than five shall be from nongovernmental entities and not
				fewer than two shall be from State Youth Services Coordinating Entities.
								(3)ChairpersonThe
				Chairperson of the Council shall be the President.
							(4)DesigneesMembers
				of the Council may select a designee to perform duties under this subsection,
				but it is the sense of Congress that such members should refrain from doing so
				whenever possible.
							(5)Meetings
								(A)In
				generalThe full membership
				of the Council shall meet at the call of the Chairperson, but at least once
				each year. The Chairperson may call additional meetings composed of less than
				the full membership of the Council as needed.
								(B)First
				meetingThe first meeting of the Council shall be not more than
				four months after the date of the enactment of this title.
								(C)Inclusion of
				State Youth Services Coordinating EntitiesAt least one meeting of the Council each
				year shall be opened to the participation of State Youth Services Coordinating
				Entities.
								(D)Inclusion of the
				National Youth Advisory BoardAt least one meeting of the Council each
				year shall be opened to the participation of members of the National Youth
				Advisory Board.
								(6)ResponsibilitiesThe Council shall—
								(A)assist the
				Director to coordinate the youth services provided by Federal departments and
				agencies and to coordinate Federal interagency youth services;
								(B)assist the
				Director in the development, coordination, implementation, evaluation, and
				promulgation of the Strategy;
								(C)assist the Director in soliciting and
				documenting ongoing input and recommendations with respect to youth services
				and youth outcomes, particularly disadvantaged youth outcomes, from State,
				local, and tribal governments, nongovernmental entities, and youth,
				particularly disadvantaged youth; and
								(D)ensure that
				members of the Council oversee the implementation of those sections of the
				Strategy for which each such member’s department or agency is responsible, as
				determined by the Director, and to report to the Director on such
				implementation and the results thereof.
								(7)Compensation and
				travel and transportation expenses
								(A)No compensation
				for service on CouncilEach
				member of the Council who is not an officer or employee of the United States
				shall not receive pay by reason of the member’s service on the Council, and
				shall not be considered an officer or employee of the United States by reason
				of such service. Each member of the Council who is an officer or employee of
				the United States shall serve without compensation in addition to that received
				for the member’s service as an officer or employee of the United States.
								(B)Travel and
				transportation expensesEach
				member of the Council may be allowed travel or transportation expenses in
				accordance with section 5703 of title 5, United States Code, while away from
				the member’s home or regular place of business in performance of services for
				the Council.
								807.National Youth
				Advisory Board
						(a)EstablishmentThere is established within the Office the
				National Youth Advisory Board (hereinafter referred to in this title as the
				Board).
						(b)Members and
				terms
							(1)In
				generalThe membership of the
				Board shall be composed of an even number of youth, the minimum number of whom
				shall be 12. Except as provided in paragraph (3), each member shall serve a
				two-year term. No member shall serve more than three terms.
							(2)Selection
				process for the initial membership of the BoardThe Director shall design an application
				and selection process to fill the initial membership of the Board. Political
				affiliation or views may not be taken into account in such application and
				selection process and relatives of elected officials shall not be eligible for
				membership. When making selections for membership, the Director shall give
				priority to the following:
								(A)Individuals who
				are 14 to 24 years of age with current or previous service in a State or local
				entity with duties similar to the Board.
								(B)Disadvantaged youth.
								(C)Youth whose
				selection enables the Board to reflect the diversity of the country.
								(3)Selection
				process for membership of the Board following the initial
				membershipThe initial
				membership of the Board shall design an application and selection process to
				fill the membership of the Board for those terms following the term of the
				initial membership. Such application and selection process shall ensure that
				Board members select the membership that will follow that Board membership’s
				term and, notwithstanding the two-year term requirement in paragraph (1), such
				application process shall ensure that not more than half of the terms of Board
				members expire in a given year.
							(4)ChairpersonThe
				initial membership of the Board shall elect two members as co-chairs of the
				Board. Co-chairs shall serve a term of one year and the Board shall elect new
				co-chairs as vacancies arise.
							(c)MeetingsThe Board shall meet in person not fewer
				than four times each year. The Director shall request senior Federal Government
				officials to attend each of the four meetings, including requesting that the
				Council attend one of the four meetings. The co-chairs of the Board may call
				additional meetings online and by telephone as determined necessary by the
				co-chairs.
						(d)DutiesThe
				Board shall—
							(1)advise the President, the heads of Federal
				departments and agencies providing youth services, and other senior Federal
				Government officials on proposed and pending legislation, budget expenditures,
				and other policy matters with respect to youth, particularly disadvantaged
				youth;
							(2)work in partnership with State Youth
				Advisory Boards and similar local organizations to solicit the views and
				perspectives of youth, particularly disadvantaged youth, with respect to youth
				services;
							(3)prepare a section of the Strategy outlining
				the views and perspectives of youth, particularly disadvantaged youth, with
				respect to youth services; and
							(4)provide the
				Director evaluations of the staff support and training and technical assistance
				the Board has received.
							(e)ProceduresThe
				membership of the Board shall, in consultation with the Director, determine the
				procedures of the Board.
						(f)Staff support
				and training and technical assistance
							(1)In
				generalThe Director shall make available, directly or through
				the funding of eligible organizations, the staff support and training and
				technical assistance necessary for the Board to fulfill the duties of the Board
				under this title.
							(2)Eligible
				organization describedAn eligible organization under this
				subsection is a nonprofit organization that has demonstrated, as determined by
				the Director, special expertise and broad national experience in supporting
				State Youth Advisory Boards and other similar organizations.
							(g)Mentoring
				opportunitiesPrior to the
				first meeting of the Board and biennially thereafter, the Speaker and the
				minority leader of the House of Representatives and the majority and minority
				leaders of the Senate shall each name one Member of Congress, from among those
				who have volunteered, to be available as a mentor for the Board and such Member
				of Congress shall be available to the Board as a mentor for a term of two
				years.
						(h)Travel and
				transportation expensesEach
				member of the Board and, if the Director determines it is appropriate in
				consideration of the member’s age or other circumstances, a parent, legal
				guardian, or care giver of that member may be allowed travel or transportation
				expenses in accordance with section 5703 of title 5, United States Code, while
				away from the member’s home or regular place of business in performance of
				services for the Board.
						808.Support of
				State Youth Services Coordinating Entities and State Youth Advisory
				Boards
						(a)Grants
							(1)In
				generalSubject to the availability of appropriations for such
				purposes, the Director shall make grants on a competitive basis to States for
				the creation and support of State Youth Services Coordinating Entities and
				State Youth Advisory Boards.
							(2)ApplicationsApplications for grants under this section
				shall be submitted at such time, in such manner, and containing such
				information as the Director requires, but an application shall include at least
				the following:
								(A)A description of
				the State’s existing or proposed State Youth Services Coordinating Entity and
				existing or proposed State Youth Advisory Board, including a description
				of—
									(i)the leadership and
				staffing of such State Youth Services Coordinating Entity and such State Youth
				Advisory Board;
									(ii)the extent to
				which the chief executive of the State and the heads of State departments and
				agencies responsible for youth services participate in such State Youth
				Services Coordinating Entity and such State Youth Advisory Board;
									(iii)the State decisionmaking authority and
				other responsibilities assigned to such State Youth Services Coordinating
				Entity and such State Youth Advisory Board; and
									(iv)the diversity of the members of such State
				Youth Advisory Board and the steps taken to ensure active participation by
				disadvantaged youth.
									(B)A description of the State’s intent to
				develop and implement a comprehensive plan to improve outcomes for youth in the
				State, particularly disadvantaged youth, with contents similar to those of the
				Strategy and what role the existing or proposed State Youth Services
				Coordinating Entity and the existing or proposed State Youth Advisory Board
				will play in that development and implementation.
								(3)Grant
				prioritiesWhen making grants, the Director shall give priority
				to States based on demonstration of the following:
								(A)An existing State
				Youth Services Coordinating Entity and an existing State Youth Advisory
				Board.
								(B)The leadership of
				the chief executive of the State and the heads of State departments and
				agencies responsible for providing youth services in the existing or proposed
				State Youth Services Coordinating Entity and the existing or proposed State
				Youth Advisory Board.
								(C)The inclusion of
				nongovernmental entities in the work of the existing or proposed State Youth
				Services Coordinating Entity and the existing or proposed State Youth Advisory
				Board.
								(D)The inclusion of
				youth, particularly disadvantaged youth, in the work of the existing or
				proposed State Youth Services Coordinating Entity and the existing or proposed
				State Youth Advisory Board.
								(E)Dedicated staff
				support for the existing or proposed State Youth Services Coordinating Entity
				and the existing or proposed State Youth Advisory Board.
								(F)The existing or
				proposed State Youth Services Coordinating Entity and the existing or proposed
				State Youth Advisory Board work in partnership.
								(G)A plan to work
				with localities to support local youth services coordinating entities and local
				youth advisory boards.
								(b)Training and
				technical assistance
							(1)In
				generalSubject to the
				availability of appropriations for such purposes, the Director shall make
				available, directly or through the funding of eligible organizations, training
				and technical assistance to States for the support of State Youth Services
				Coordinating Entities and State Youth Advisory Boards.
							(2)Eligible
				organization describedAn eligible organization under this
				subsection is a nonprofit organization that has demonstrated, as determined by
				the Director, special expertise and broad national experience in supporting
				State Youth Services Coordinating Entities or State Youth Advisory
				Boards.
							(3)Use of funds by
				an eligible organizationAn eligible organization receiving
				funding under this subsection shall—
								(A)develop and provide
				to States methods for fostering innovation in the coordination of youth
				services in such States;
								(B)develop and provide to States methods to
				ensure the inclusion of the views and perspectives of youth, particularly
				disadvantaged youth, in the making of policy;
								(C)facilitate
				opportunities for existing State Youth Services Coordinating Entities and State
				Youth Advisory Boards to share promising practices with other State Youth
				Services Coordinating Entities and State Youth Advisory Boards and with States
				wishing to establish State Youth Services Coordinating Entities and State Youth
				Advisory Boards through technology, conferences, meetings, and State-to-State
				mentoring initiatives;
								(D)develop and provide to States methods for
				developing a comprehensive plan to improve outcomes for youth in the State,
				particularly disadvantaged youth, with contents similar to those of the
				Strategy; or
								(E)provide other
				training and technical assistance required by the Director.
								(4)Travel and
				transportation expensesMembers and leadership of State Youth
				Services Coordinating Entities and State Youth Advisory Boards may be allowed
				travel or transportation expenses in accordance with section 5703 of title 5,
				United States Code, while away from the members or leadership’s home or regular
				place of business for the provision or receipt of training and technical
				assistance.
							809.Authorization
				of appropriations
						(a)In
				generalThere is authorized
				to be appropriated to carry out this title $50,000,000 for each of fiscal years
				2009 through 2013, to remain available until expended.
						(b)Distribution of
				appropriationsOf amounts
				appropriated pursuant to subsection (a) for a fiscal year—
							(1)not more than $10,000,000 is authorized to
				be appropriated to carry out this title other than section 808; and
							(2)not more than $1,000,000 is authorized to
				be appropriated to carry out training and technical assistance under section
				808.
							(c)Sense of
				CongressIt is the sense of
				Congress that in no case should less than 10 percent of the total amounts
				appropriated to carry out this title for a fiscal year be appropriated to carry
				out the grant program under section
				808.
						.
		3.Clerical
			 amendmentThe item relating to
			 title VIII, including the subitems relating to the sections of such title, in
			 the table of contents in section 1(b) of the Older Americans Act Amendments of
			 2006 is amended to read as follows:
			
				
					Title VIII—White House Office of National
				Youth Policy
					Sec. 801. Short title.
					Sec. 802. Definitions.
					Sec. 803. White House Office of National
				Youth Policy.
					Sec. 804. Appointment and duties of the
				Director.
					Sec. 805. National Youth
				Strategy.
					Sec. 806. Coordination with Federal
				departments and agencies.
					Sec. 807. National Youth Advisory
				Board.
					Sec. 808. Support of State Youth Services
				Coordinating Entities and State Youth Advisory Boards.
					Sec. 809. Authorization of
				appropriations.
				
				.
		
